DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III claims 14-20 in the reply filed on 03/05/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 22, 29 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ledroz et al. (U.S. Publication No. 20160032709).
In regards to claim 14, Ledroz teaches a method of drilling a wellbore to a target, comprising: 
(212a, 212b, 212c; stationary survey measurements 212 are considered to be at the location of a survey station; figure 4A; pp[0057]) along a wellbore (112; figure 1A) using a downhole surveying tool (120;stationary survey measurements 212a, 212b, 212c comprise gyrocompassing survey measurements of azimuth and inclination (attitude)taken at three different depths along the wellbore using survey tool 120; figures 1A, 5B; pp[0025], [0051]);
determining an actual change in wellbore position between the first and third survey stations (continuous survey 214a comprises continuous survey measurements 216 taken between the pair of stationary survey measurements 212a, 212c, which measurements 216 show an actual change in wellbore position; figure 4A; pp[0046]); and
 applying corrections to the attitude at the second survey station (weighted average 218a of start points 212a, 216a and weighted average 218b of end points 212b, 216b are computed for stationary survey measurements 212 and continuous survey measurements 216 for both inclination and azimuth, i.e. the attitude at the second survey station is corrected by its weighted average with the actual change (continuous survey measurements); pp[0054]) such that two modeled well paths (510, 512; figure 5B) linking the three consecutive survey stations reflect the determined actual change in wellbore position between the first and third survey stations, wherein the two modeled well paths linking the three stations are circular arcs computed by a minimum curvature method (as shown by a first solid line 510, which is a curve fitted to the two stationary survey measurements 212a, 212b by a minimum curvature method in figure 5B. This step is repeated between stations 212a and 212c. Therefore, the first circular arc is between stations 212a and 212b (which IS shown), and the second circular arc is between stations 212b and 212c (but which is NOT shown); figure 4A; pp [0051]- [0055]).
In regards to claim 22, Ledroz teaches a non-transitory computer-readable medium having instructions stored thereon that, when executed by one or more processors (The at least one processor 130 can comprise one or more hardware processors in communication with at least one computer-readable memory that stores software modules including instructions that are executable by the one or more hardware processors; Fig. 1a,b, pp[0036]) cause the one or more processors to at least: 
receive attitudes measured at least at two of consecutive first, second, and third survey stations (212a, 212b, 212c; stationary survey measurements 212 are considered to be at the location of a survey station; figure 4A; pp[0057]) along a wellbore (112; figure 1A) using a downhole surveying tool (120;stationary survey measurements 212a, 212b, 212c comprise gyrocompassing survey measurements of azimuth and inclination (attitude)taken at three different depths along the wellbore using survey tool 120; figures 1A, 5B; pp[0025], [0051]); 
determine an actual change in wellbore position between the first and third survey stations (continuous survey 214a comprises continuous survey measurements 216 taken between the pair of stationary survey measurements 212a, 212c, which measurements 216 show an actual change in wellbore position; figure 4A; pp[0046]); and
 apply corrections to the attitude at the second survey station (weighted average 218a of start points 212a, 216a and weighted average 218b of end points 212b, 216b are computed for stationary survey measurements 212 and continuous survey measurements 216 for both inclination and azimuth, i.e. the attitude at the second survey station is corrected by its weighted average with the actual change (continuous survey measurements); pp[0054]) such that two modeled well paths (510, 512; figure 5B) linking the three consecutive survey stations reflect the determined actual change in wellbore position between the first and third survey stations, wherein the two modeled well paths linking the three stations are circular arcs computed by a minimum curvature method (as shown by a first solid line 510, which is a curve fitted to the two stationary survey measurements 212a, 212b by a minimum curvature method in figure 5B. This step is repeated between stations 212a and 212c. Therefore, the first circular arc is between stations 212a and 212b (which IS shown), and the second circular arc is between stations 212b and 212c (but which is NOT shown); figure 4A; pp [0051]-[0055]).

In regards to claim 29, Ledroz teaches the non-transitory computer-readable medium of claim 22, wherein the two modeled well paths linking the three stations are circular arcs computed by a minimum curvature method (as shown by a first solid line 510, which is a curve fitted to the two stationary survey measurements 212a, 212b by a minimum curvature method in figure 5B, which is also indicative of a second solid line 510 between stationary survey measurements 212b, 212c; figure 4A; pp [0051]- [0055]). 

In regards to claim 30, Ledroz teaches a method of drilling a wellbore to a target, comprising:
 measuring attitudes at adjacent survey stations (212a, 212b, 212c; stationary survey measurements 212 are considered to be at the location of a survey station; figure 4A; pp[0057])  along a wellbore (112; figure 1A) using a downhole surveying tool (120;stationary survey measurements 212a, 212b, 212c comprise gyrocompassing survey measurements of azimuth and inclination (attitude)taken at three different depths along the wellbore using survey tool 120; figures 1A, 5B; pp[0025], [0051]);
 determining an actual change in wellbore position between the adjacent survey stations (continuous survey 214a comprises continuous survey measurements 216 taken between the pair of stationary survey measurements 212a, 212c, which measurements 216 show an actual change in wellbore position; figure 4A; pp[0046]); and 
applying a correction to the attitude measured at one of the survey stations (weighted average 218a of start points 212a, 216a and weighted average 218b of end points 212b, 216b are computed for stationary survey measurements 212 and continuous survey measurements 216 for both inclination and azimuth, i.e. the attitude at the second survey station is corrected by its weighted average with the actual change (continuous survey measurements); pp[0054])  such that a modeled well paths (510, 512; figure 5B)  linking the adjacent survey stations reflects the determined actual change in wellbore position between the adjacent survey stations, wherein the modeled well path linking the adjacent stations is a circular arc computed by a minimum curvature method (as shown by a first solid line 510, which is a curve fitted to the two stationary survey measurements 212a, 212b by a minimum curvature method in figure 5B. This step is repeated between stations 212a and 212c. Therefore, the first circular arc is between stations 212a and 212b (which IS shown), and the second circular arc is between stations 212b and 212c (but which is NOT shown); figure 4A; pp [0051]-[0055]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15-17, 23-25, and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledroz et al. (U.S. Publication No. 20160032709) n view of Shirasaka et al. (U.S. Publication No. 20020060570).
In regards to claim 15, Ledroz teaches the method of claim 14, wherein determining the actual change in wellbore position comprises determining the actual change in wellbore position between the first and third survey stations (212a, 212c) using continuous survey measurements (continuous survey 214a comprises continuous survey measurements 216 taken between the pair of stationary survey measurements 212a, 212c; figure 4A, pp [0046]).
However, Ledroz does not teach continuous survey measurements taken during drilling of the wellbore. 
(azimuth and inclination (survey) estimates are obtained using continuously obtained magnetic and gravitational field measurements made during the drilling of a borehole; Figure 5, paragraph pp[0025]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify the method of Ledroz by incorporating Shirasaka's timing, such that continuous survey measurements are taken during drilling of the wellbore, because as Shirasaka discloses, during the course of drilling a borehole for oil or gas production, it is advantageous to measure, from time to time, the orientation and angle of the borehole in order to determine its trajectory and to directionally guide the borehole to its subsurface objective (Shirasaka; pp[0028]). 

In regards to claim 16, Ledroz teaches the method of claim 14, wherein determining the actual change in wellbore position comprises determining the actual change in wellbore position between the first and third survey stations (212a, 212c) using continuous inclination measurements (continuous survey 214a comprises continuous survey measurements 216 of azimuth and inclination taken between the pair of stationary survey measurements 212a, 212c; figure 4A; pp [0046], [0051]).
However, Ledroz does not teach using continuous inclination measurements taken during drilling of the wellbore.  
(azimuth and inclination (survey) estimates are obtained using continuously obtained magnetic and gravitational field measurements made during the drilling of a borehole; figure 5, pp[0025]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the method of Ledroz to incorporate Shirasaka's timing, such that continuous inclination measurements are taken during drilling of the well bore, because as Shirasaka discloses, during the course of drilling a borehole for oil or gas production, it is advantageous to measure, from time to time, the orientation and angle of the borehole in order to determine its trajectory and to directionally guide the borehole to its subsurface objective (Shirasaka; pp[0281]). 

In regards to claim 17, Ledroz teaches the method of claim 14, wherein determining the actual change in wellbore position comprises determining the actual change in wellbore position between the first and third survey stations (212a, 212c) using depths and toolface directions (continuous survey 214a comprises continuous survey measurements 216 of azimuth and inclination (survey tool or toolface direction) taken at different depths between stationary survey measurements 212a, 212c; figure 5B, pp[0022], [0046], [0051]).
Ledroz is silent regarding determining the actual change using toolface directions defining slide intervals during drilling of the well bore.
 (azimuth and inclination (survey tool or toolface direction) estimates are obtained using continuously obtained magnetic and gravitational field measurements made during the drilling of a borehole by sliding the drillstring along (an interval of the borehole, and are used to continuously calculate the depth of the borehole; figure 5, pp [0005], [0025], [0031], [0032]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the method of Ledroz to incorporate Shirasaka's method and timing, such that determining the actual change uses toolface directions defining slide intervals during drilling of the wellbore, because as Shirasaka discloses, during the course of drilling a borehole for oil or gas production, it is advantageous to measure, from time to time, the orientation and angle of the borehole in order to determine its trajectory and to directionally guide the borehole to its subsurface objective, which trajectories are more curved when drilling while sliding (Shirasaka; pp[0005], [0028]).

In regards to claim 23, Ledroz teaches the non-transitory computer-readable medium of claim 22, wherein the instructions to cause the one or more processors to determine the actual change in wellbore position comprises determining the actual change in wellbore position between the first and third survey stations (212a, 212c) using continuous survey measurements (continuous survey 214a comprises continuous survey measurements 216 taken between the pair of stationary survey measurements 212a, 212c; figure 4A, pp [0046]).

Shirasaka discloses continuous survey measurements taken during drilling of the wellbore (azimuth and inclination (survey) estimates are obtained using continuously obtained magnetic and gravitational field measurements made during the drilling of a borehole; Figure 5, paragraph pp[0025]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify the method of Ledroz by incorporating Shirasaka's timing, such that continuous survey measurements are taken during drilling of the wellbore, because as Shirasaka discloses, during the course of drilling a borehole for oil or gas production, it is advantageous to measure, from time to time, the orientation and angle of the borehole in order to determine its trajectory and to directionally guide the borehole to its subsurface objective (Shirasaka; pp[0028]). 

In regards to claim 24, Ledroz teaches the non-transitory computer-readable medium of claim 22, wherein the instructions to cause the one or more processors to determine the actual change in wellbore position comprises determining the actual change in wellbore position between the first and third survey stations (212a, 212c) using continuous inclination measurements (continuous survey 214a comprises continuous survey measurements 216 of azimuth and inclination taken between the pair of stationary survey measurements 212a, 212c; figure 4A; pp [0046], [0051]).

Shirasaka discloses continuous inclination measurements taken during drilling of the wellbore (azimuth and inclination (survey) estimates are obtained using continuously obtained magnetic and gravitational field measurements made during the drilling of a borehole; figure 5, pp[0025]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the invention of Ledroz to incorporate Shirasaka's timing, such that continuous inclination measurements are taken during drilling of the well bore, because as Shirasaka discloses, during the course of drilling a borehole for oil or gas production, it is advantageous to measure, from time to time, the orientation and angle of the borehole in order to determine its trajectory and to directionally guide the borehole to its subsurface objective (Shirasaka; pp[0281]). 

In regards to claim 25, Ledroz teaches the non-transitory computer-readable medium of claim 22, wherein the instructions to cause the one or more processors to determine the actual change in wellbore position comprises determining the actual change in wellbore position between the first and third survey stations (212a, 212c) using depths and toolface directions (continuous survey 214a comprises continuous survey measurements 216 of azimuth and inclination (survey tool or toolface direction) taken at different depths between stationary survey measurements 212a, 212c; figure 5B, pp[0022], [0046], [0051]).
Ledroz is silent regarding determining the actual change using toolface directions defining slide intervals during drilling of the well bore.
Shirasaka discloses determining the actual change using depths and toolface directions defining slide intervals during drilling of the wellbore (azimuth and inclination (survey tool or toolface direction) estimates are obtained using continuously obtained magnetic and gravitational field measurements made during the drilling of a borehole by sliding the drillstring along (an interval of the borehole, and are used to continuously calculate the depth of the borehole; figure 5, pp [0005], [0025], [0031], [0032]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the method of Ledroz to incorporate Shirasaka's method and timing, such that determining the actual change uses toolface directions defining slide intervals during drilling of the wellbore, because as Shirasaka discloses, during the course of drilling a borehole for oil or gas production, it is advantageous to measure, from time to time, the orientation and angle of the borehole in order to determine its trajectory and to directionally guide the borehole to its subsurface objective, which trajectories are more curved when drilling while sliding (Shirasaka; pp[0005], [0028]).


(212a, 212c) using continuous survey measurements (continuous survey 214a comprises continuous survey measurements 216 taken between the pair of stationary survey measurements 212a, 212c; figure 4A, pp [0046]).
However, Ledroz does not teach continuous survey measurements taken during drilling of the wellbore. 
Shirasaka discloses continuous survey measurements taken during drilling of the wellbore (azimuth and inclination (survey) estimates are obtained using continuously obtained magnetic and gravitational field measurements made during the drilling of a borehole; Figure 5, paragraph pp[0025]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify the method of Ledroz by incorporating Shirasaka's timing, such that continuous survey measurements are taken during drilling of the wellbore, because as Shirasaka discloses, during the course of drilling a borehole for oil or gas production, it is advantageous to measure, from time to time, the orientation and angle of the borehole in order to determine its trajectory and to directionally guide the borehole to its subsurface objective (Shirasaka; pp[0028]). 
In regards to claim 32, Ledroz teaches the method of claim 30, wherein determining the actual change in wellbore position comprises determining the actual change in wellbore position between the adjacent survey stations (212a, 212c) using continuous inclination measurements (continuous survey 214a comprises continuous survey measurements 216 of azimuth and inclination taken between the pair of stationary survey measurements 212a, 212c; figure 4A; pp [0046], [0051]).
However, Ledroz does not teach using continuous inclination measurements taken during drilling of the wellbore.  
Shirasaka discloses continuous inclination measurements taken during drilling of the wellbore (azimuth and inclination (survey) estimates are obtained using continuously obtained magnetic and gravitational field measurements made during the drilling of a borehole; figure 5, pp[0025]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the method of Ledroz to incorporate Shirasaka's timing, such that continuous inclination measurements are taken during drilling of the well bore, because as Shirasaka discloses, during the course of drilling a borehole for oil or gas production, it is advantageous to measure, from time to time, the orientation and angle of the borehole in order to determine its trajectory and to directionally guide the borehole to its subsurface objective (Shirasaka; pp[0281]). 

In regards to claim 33, Ledroz teaches the method of claim 30, wherein determining the actual change in wellbore position comprises determining the actual change in wellbore position between the first and third survey stations (212a, 212c) using depths and toolface directions (continuous survey 214a comprises continuous survey measurements 216 of azimuth and inclination (survey tool or toolface direction) taken at different depths between stationary survey measurements 212a, 212c; figure 5B, pp[0022], [0046], [0051]).
Ledroz is silent regarding determining the actual change using toolface directions defining slide intervals during drilling of the well bore.
Shirasaka discloses determining the actual change using depths and toolface directions defining slide intervals during drilling of the wellbore (azimuth and inclination (survey tool or toolface direction) estimates are obtained using continuously obtained magnetic and gravitational field measurements made during the drilling of a borehole by sliding the drillstring along (an interval of the borehole, and are used to continuously calculate the depth of the borehole; figure 5, pp [0005], [0025], [0031], [0032]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the method of Ledroz to incorporate Shirasaka's method and timing, such that determining the actual change uses toolface directions defining slide intervals during drilling of the wellbore, because as Shirasaka discloses, during the course of drilling a borehole for oil or gas production, it is advantageous to measure, from time to time, the orientation and angle of the borehole in order to determine its trajectory and to directionally guide the borehole to its subsurface objective, which trajectories are more curved when drilling while sliding (Shirasaka; pp[0005], [0028]).

Allowable Subject Matter
Claims 18-20 and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199.  The examiner can normally be reached on Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676